WHATLEY, Judge.
Thomas Wayne Patterson appeals his sentence for carrying a concealed firearm and argues that eighteen points were improperly added to his scoresheet for possession of a firearm. We agree and reverse his sentence.
Patterson correctly contends that eighteen points were improperly added to his score-sheet for possession of a firearm because possession of the firearm was an essential element of the crime for which he was being sentenced. In White v. State, 714 So.2d 440 (Fla.1998), the Florida Supreme Court held that it was error for a trial court to assess an additional eighteen points to a defendant’s scoresheet for possession of a firearm where the sole underlying offense is carrying a concealed firearm. We do not find merit in the State’s argument that the error was harmless. See McGreevey v. State, 717 So.2d 1111 (Fla. 5th DCA 1998).
Judgment affirmed; sentence reversed and remanded for further proceedings consistent with this opinion.
PARKER, C.J., and SALCINES, J., Concur.